UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from 001-33400 (Commission File Number) ARC Group Worldwide, Inc. (Exact name of registrant as specified in its charter) Utah 87-0454148 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 810 Flightline Blvd., Deland, FL 32724 (Address of principal executive offices including zip code) (386) 736-4890 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 5, 2013, the Registrant had 5,877,683 shares outstanding of its $.0005 par value common stock. ARC Group Worldwide, Inc. Quarterly Report on FORM 10-Q For The Period Ended September 29, 2013 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations for the Three Months Ended September 29, 2013 and September 30, 2012 (unaudited) 3 Condensed Consolidated Balance Sheets as of September 29, 2013 (unaudited) and June 30, 2013 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 29, 2013 and September 30, 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 6. Exhibits 35 SIGNATURES 36 2 Part I.FINANCIAL INFORMATION Item 1Financial Statements ARC Group Worldwide, Inc. Condensed Consolidated Statements of Operations (Unaudited, in thousands except share and per share amounts) For the Three Months Ended For the Three Months Ended September 29, 2013 September 30,2012 Sales $ $ Cost of sales Gross Profit Operating Expense: Selling, general and administrative Merger expenses — Income (Loss) from Operations ) Other Income (Expense): Other income (expense) — 33 Gain on bargain purchase — Interest expense, net ) ) Total other income (expense) ) Income (Loss) before Income Taxes 54 Current and deferred income tax expense ) — Earnings from continuing operations 54 Loss from discontinued operation, net of taxes of $0 — ) Net Income (Loss) ) Less: Net Income Attributable to Non-Controlling Interest 56 73 Net Income/(Loss) Attributable to ARC Group Worldwide, Inc. ) Amounts Attributable to ARC Group Worldwide, Inc.
